DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 8, lines 6-8, filed January 10, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive. Specifically, Stratienko fails to teach an auxiliary impellor coupled to a main impellor. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 1,999,163 to Allen. Allen teaches a pump having a main impellor and an auxiliary impellor coupled to the main impellor, wherein the auxiliary impellor forms a hydrodynamic seal during operation.
Regarding the rejection of claim 6 under 35 USC 112(a), the applicant’s arguments, see page 6, lines 3-19, have been considered, but are not persuasive. The examiner appreciates the applicant’s arguments explaining the splash quieting discs and anti-rotation panels, however the explanation did not describe specific structures beyond the “splash quieting discs” being “a disc” and the “anti-rotation panel” is a “baffle”. It is unclear if a particular feature of their respective structures causes the structures to perform their functions. Further, the arguments did not appear to be MPEP §2145 I for further clarification). 
	Regarding the specification, the applicant included an amendment to the specification in the remarks (see page 5). This amendment fails to comply with 37 CFR 1.121(h) by not being provided on a separate sheet. Accordingly, the amendment has not been entered. The objection to the specification is maintained and will be repeated below.
	 The corrections to the drawings are noted with appreciation. The objection to the drawings has been withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 33 recites “ant-rotation” which appears to be a typo which should recite “anti-rotation”.
Page 10, line 26 recites “an additional O-rings” and the word “an” should be deleted to be grammatically correct since there is more than one O-ring.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, line 3 recites “the main impeller” which lacks proper antecedent basis and should be amended to recite “a main impeller”.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6, lines 2-3 introduce “a plurality of splash quieting discs” and “a plurality of anti-rotation panels” however neither of these terms are well-known in the art of pumps and the applicant has not provided a clear description of their structure or their function. 
	Page 6, line 30 through page 7, line 2 refer to both the splash quieting discs and anti-rotation panels, however the specification does not describe their structure. Page 6, lines 30-33 merely state there may be four splash quieting discs and two sets of anti-
	It is unclear how these structure perform their respective functions (quieting splashes and preventing rotation) or to what these functions refer. The specification does not refer to sound, noise, or vibrations or a fluid “splashing” in the apparatus. Which fluid is splashing and how do the discs “quiet” the splashing? Regarding the anti-rotation panels, which rotation is being prevented? Is it the working fluid or the seal gas or a component of the invention like the drive shaft?
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 6 is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-10 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 6, lines 2-3 introduce “a plurality of splash quieting discs” and “a plurality of anti-rotation panels”, and neither feature is a technical term known in the art. The applicant has not provided a clear definition for either feature, and therefore the scope covered by the claim is unclear. 
	Claim 9, line 2 introduces “an auxiliary impellor coupled to a main impellor” which raises two issues. Claim 9 indirectly depends from claim 1 which was amended to introduce “an auxiliary impellor” and “a main impeller”. It is unclear if claim 9 refers to the same “auxiliary impellor” as claim 1 or introduces an additional “auxiliary impellor”. Further, it is unclear if the “main impellor” of claim 9 is the same or different than the “main impeller” of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,065,232 to Stratienko in view of US 1,999,163 to Allen.
In Reference to Claim 1
Stratienko teaches:
	A gas seal column pump comprising a pump drive, a gas seal column (11), and a pump (3); 
	a main impeller (3) of said pump;
where a drive motor (6) of the pump drive, the gas seal column, and the pump are sealed to one another to comprise a sealed, vertically-oriented, pumping system comprising a sealed pump envelope; 
where the gas seal column encases a drive shaft (7) between said drive motor and said pump within said sealed pump envelope and is operable to replace mechanical seals and 10packing seals around said drive shaft that couples the drive motor to the pump (see column 3, line 29 through column 4, line 17 and Figure 1).
	The pump, gas seal column, and drive motor are all coupled together and the drive shaft passes through them. Seals within the drive motor, gas seal column, and pump prevent fluid from entering the drive motor or escaping the gas seal column (see 
There is not a mechanical seal or packing seal between the working fluid and seal gas. The gas seal column is an open space (volume of tank 11) which surrounds the shaft (7) and is filled with a seal gas (15). 
Stratienko fails to teach:
	An auxiliary impellor coupled to the main impeller of said pump where said auxiliary impellor constitutes a hydrodynamic seal.
Allen teaches:
	A centrifugal pump comprising a main impeller (28) and an auxiliary impeller (29) coupled to the main impeller of the pump where said auxiliary impeller constitutes a hydrodynamic seal (see column 3, lines 44-52 and column 4, lines 35-60 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas seal column pump of Stratienko by adding an auxiliary impeller to the main impeller as taught by Allen as both references are directed to centrifugal pump, and for the purpose of preventing the working fluid from leaking along the shaft and possibly harming the rest of the pump (column 4, lines 49-54 of Allen).

Claim 10, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,065,232 to Stratienko as modified by US  as applied to claim 1 above, and further in view of US 2,764,943 to Peters.
In Reference to Claim 10
Stratienko as modified by Allen teaches:
	The gas seal column pump of claim 1, comprising the drive shaft.
Stratienko as modified by Allen fails to teach:
	A sealed, pressurized bearing shaft adapter, where the bearing shaft adapter is operable to attach to a second shaft operable to extend and/or replace the drive shaft; where the bearing shaft adapter comprises emplacement of said second shaft comprising a specified length, material, or combination thereof.
Peters teaches:
	A pump (36) comprising a drive shaft (shaft 25 below casing 16) and a sealed, pressurized bearing shaft adapter (upper end of shaft 15 in casing 16, shaft coupling 24, and shaft 25, see the annotated portion of Figure 1 below), where the bearing shaft adapter is operable to attach to a second shaft (15) operable to extend the drive shaft, where the bearing shaft adapter comprises emplacement of said second shaft comprising a specified length (see column 1, line 53 through column 2, line 12 and Figure 1). 
	Regarding the second shaft, the specified length is the length between the coupling 24 and the end of the shaft in the motor 10.

    PNG
    media_image1.png
    475
    653
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas seal column pump of Stratienko as modified by Allen by adding a bearing shaft adapter having a specified length to the drive shaft as taught by Peters as both references are directed to shafts for pumps, and which would yield predictable results. In this case, the predictable result would be a second shaft attached to the drive shaft and connects the drive shaft to the motor. 

Allowable Subject Matter
Claims 2-5 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach the drive motor comprises a gas inlet pipe through which the seal gas is introduced into the drive motor, where the seal gas is pressurized and protects motor bearings and the interior of the drive motor by displacing corrosive fumes, and where the seal gas exits from the drive motor via a plurality of gas outlet ports as recited in claim 2. Stratienko teaches the drive motor is hermetically sealed, which teaches away from a gas inlet pipe and a plurality of gas outlet ports in the drive motor. 
	Claims 3-5 and 7-9 depend from claim 2 and contain its limitations and therefore would be allowable for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799